Citation Nr: 1544836	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-16 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel 


INTRODUCTION

The Veteran had active service from June 1969 to December 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia. South Carolina.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an initial rating claim when such claim is raised by the record.  In this case, the Veteran is currently employed.  See March 2015 BVA Hearing Transcript, pages 6-9.  Accordingly, the Board finds that Rice is not applicable in this case.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an initial rating higher than 30 percent for PTSD. He asserts his symptoms are more severe than what is represented by a 30 percent rating.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Here, the Board notes that the Veteran was afforded a VA examination in June 2014; however, the Veteran testified in March 2015 that his PTSD has become worse since that examination.  See March 2015 BVA Hearing Transcript, page 11.  The Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  Additionally, all updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Afford the Veteran a VA examination to determine the current severity of his PTSD.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should identify and completely describe all current symptomatology. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The pertinent rating criteria must be provided to the examiner.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated. 

4.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

5.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




